DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 1A) in the reply filed on January 20th, 2021 is acknowledged.
Claims 1-41 are being examined. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29
Claims 39 recites the limitation “to the plurality of electrode” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the second RF treatment signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. See claim 41 for similar indefiniteness issue. 
Claim 41 is rejected due to its dependency on claim 40. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-6, 19-20, 22-24, 26, 28, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parmer et al., (hereinafter 'Parmer', U.S. PGPub. No. 2011/0178584).
Regarding claim 1, Parmer discloses a system for treating a patient's tissue (Figs. 1-5; abstract, [0004]), comprising: a source of RF energy ([0075], RF power generator and RF power source); a treatment applicator comprising a plurality of treatment electrodes configured to be disposed in contact with a surface of a patient's tissue and to deliver RF energy thereto ([0011]; [0014]-[0015]; [0030], “The energy delivery element may have at least one RF electrode (e.g., four electrodes)”; [0073], RF electrodes can be monopolar or bipolar, [0085]; see Figs. 5A-5C for energy delivery element 30), wherein the plurality of treatment electrodes comprise at least two individually-addressable treatment electrodes to which different treatment RF signals can be applied (see [0030] for “four electrodes”; [0080], “the delivery of RF energy to its respective electrode can be decreased or multiplexed to another electrode. A control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode”), the RF signals exhibiting one or more of a power, duty cycle, pulse duration, phase, and RF frequency (see [0078] of various process variables; [0129]-[0130]; Figs. 20A-20C); at least one return electrode ([0014]; [0073]); a cooling mechanism for cooling the tissue surface in contact with the plurality of electrodes ([0028]; [0070], cooling lumen 54, cooling fluid 32, nozzles 56; [0090]-[0091], the tip has the capability both to cool the surface epithelium and to heat the 
Regarding claim 2, Parmer further discloses wherein the tissue surface comprises a skin surface (abstract; [0004]). 
Regarding claim 3, Parmer further discloses wherein the tissue surface comprises a mucosal tissue surface ([0023]; [0141]; [0144]). 
Regarding claim 4, Parmer further discloses wherein the at least one return electrode is disposed on a skin surface ([0142], “the patient return pad electrode may be placed in contact with a clean dry area of the skin on the lower back or side area…”). 
Regarding claim 5, Parmer further discloses wherein the different RF signals applied simultaneously to the at least two individually-addressable treatment electrodes comprise different powers ([0075]-[0078]; [0080], “Alternatively, or in addition to the numerical indication of temperature or impedance, calculated impedance or temperature values can be compared by the microprocessor with temperature and impedance limits. When the values exceed predetermined temperature or impedance values a warning can be given on the display and additionally, the delivery of RF energy to its respective electrode can be decreased or multiplexed to another electrode. A control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode”). 
Regarding claim 6, Parmer further discloses wherein the controller is configured to reduce the power of the RF signal to the electrode of the at least two individually-addressable treatment electrodes exhibiting a lower impedance ([0080], “Alternatively, or in addition to the numerical indication of temperature or impedance, calculated impedance or temperature values can be compared by the 
Regarding claim 19, Parmer further discloses wherein the return electrode is a passive electrode configured to be disposed in contact with a tissue surface spaced apart from the tissue surface to which the first treatment applicator is disposed ([0142], “the patient return pad electrode may be placed in contact with a clean dry area of the skin on the lower back or side area…”). It is noted that the return electrode is capable of being disposed anywhere in contact with a tissue surface, including spaced apart from the tissue surface to which the first treatment applicator is disposed. 
Regarding claim 20, Parmer further discloses wherein the passive electrode comprises a drain pad ([0142], “the patient return pad electrode may be placed in contact with a clean dry area of the skin on the lower back or side area…”).
Regarding claim 22, Parmer further discloses wherein the controller is configured to separately poll each of at least two individually-addressable treatment electrodes with a low-power sub- treatment threshold RF signal ([0077], “For impedance measurement, this can typically be achieved by supplying a small amount of non therapeutic RF energy”; [0078], “These process variables can be controlled and varied … by monitoring impedance to current flow at each RF electrode 39”). 
Regarding claim 23, Parmer further discloses wherein the RF treatment signals are configured to reduce skin laxity by stimulating the production of collagen ([0010]; [0027]; [0087]-[0088]).
Regarding claim 24, Parmer discloses all of the limitation of the system according to claim 1. Further, Parmer discloses a system for remodeling tissue; “Such remodeling comprises biological healing responses to the stress of heating, and such responses may include the deposition of new collagen. Whether by denaturation of existing collagen, or by later deposition of new collagen, the effect of remodeling on the tissue is generally one of tissue contraction or tightening” ([0027]). The treatment 
Regarding claim 26, Parmer discloses all of the limitation of the system according to claim 1. Further, Parmer discloses a system for remodeling tissue; “Such remodeling comprises biological healing responses to the stress of heating, and such responses may include the deposition of new collagen. Whether by denaturation of existing collagen, or by later deposition of new collagen, the effect of remodeling on the tissue is generally one of tissue contraction or tightening” ([0027]). The treatment provides both an immediate tightening of the surrounding tissue and a longer term healing process in which there is an increase in the rate of cellular production and deposition into the extracellular space. Parmer teaches, “[b]oth types of responses, the near-immediate response of pre-existing collagen, and the longer term increased amount of collagen are understood to contribute to an overall tightening of the target tissue ([0087]-[0088]). Therefore, through tightening of the skin, Parmer would necessarily disclose wherein the RF treatment signals are configured to cause lipolysis in fat tissue below the tissue surface.
Regarding claim 28, Parmer further discloses wherein the cooling mechanism comprises a circulating fluid ([0011]; see [0018] for a coolant delivery channel and a coolant return channel that include one or more seals and quick-connect/quick-release connectors).
Regarding claim 31, 
Regarding claim 32, Parmer further discloses wherein at least a portion of a fluid pathway of the circulating fluid is in thermal contact with the tissue surface at a location between adjacent electrodes of the plurality of treatment electrodes (as best illustrated in Figs. 2-3, “interior space 29 of the tip accommodates a cooling system to cool the energy delivery element, which comprises a cooling lumen 54 for conveying cooling fluid 52 to nozzles 56,” [0070]; also see [0011], [0018], and [0091]; electrodes 30 in Fig. 5C).
Regarding claim 33, Parmer further discloses wherein the cooling mechanism comprises one of thermoelectric elements and a phase change material disposed in the applicator in thermal contact with the electrode ([0070], “The cooling fluid may comprise a refrigerant, such as 1,1,1,2-tetrafluoroethane (R 134A), which is stored in a reservoir (not shown) under pressure, and may be conveyed through a lumen 54 to nozzles 56. The nozzles are configured within the interior space (internal cooling chamber) 29 in the distal portion 28 or the tip 10 under the inner surface of the energy delivery element 30. On release of the refrigerant from the nozzles, it sprays onto the interior surface and cools the element as the refrigerant undergoes a liquid to gas transition. The exterior surface of the energy delivery element, when in contact with an epithelial mucosal surface as during the practice of method embodiments of the invention, cools the epithelial surface upon such contact.” ; [0098], “Any appropriate internal cooling system may be used, particularly those including the use of coolant such as a cryogen. In some variations the cooling may be electrical (e.g., via. Peltier effect or the like)”). 
Regarding claim 34, Parmer further discloses one or more temperature detectors (thermal sensors 38 in Fig. 4; [0077]-[0080]) for detecting a temperature of the tissue surface around the perimeter of the electrode array ([0080], “the calculated surface temperature of the vaginal mucosal tissue layer is compared with a temperature limit and a warning signal can be sent to the display”; [0077]-[0080]), wherein the controller is further configured to reduce the power of the treatment RF signals applied to electrodes on a side of the applicator exhibiting the highest temperature ([0080], “When the values exceed predetermined temperature or impedance values a warning can be given on the display and additionally, the delivery of RF energy to its respective electrode can be decreased or multiplexed to another electrode. . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Anderson (hereinafter ‘Anderson’, U.S. PGPub. No. 2009/0093864).
Regarding claims 7-10, Parmer discloses all of the limitation of the system according to claim 1, but fails to explicitly disclose wherein the different RF signals applied simultaneously to the at least two individually-addressable treatment electrodes comprise different pulse widths, different duty cycles, different RF frequencies and comprise RF signals of different phases.
However, in the same field of endeavor, Anderson teaches a similar system (Fig. 1-3C) comprising a device (300) including a plurality of electrodes (306) wherein each electrode may be coupled to a controller, such as controller (102), which regulates how and when energy is applied to the 
Regarding claim 11, Parmer discloses all of the limitation of the system according to claim 1. Parmer further discloses wherein the at least two individually-addressable treatment electrodes comprises at least two groups of individually-addressable treatment electrodes ([0073], “FIG. 5C shows a tip with multiple bipolar pairs”; see Fig. 5C for ‘four electrodes’ energy delivery element 30).
 Parmer is silent regarding wherein each treatment electrode in each of group of individually-addressable treatment electrodes have the same RF signal simultaneously applied thereto as the other treatment electrodes in the group and wherein each group of individually-addressable treatment electrodes are configured to have different RF signals applied simultaneously thereto.
However, in the same field of endeavor, Anderson teaches a similar system (Fig. 1-3C) comprising a device (300) including a plurality of electrodes (306) wherein each electrode may be .
Claim 7-10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Kothare (hereinafter ‘Kothare’, U.S. PGPub. No. 2013/0245727).
Regarding claims 7-10, 
However, in the same field of endeavor, Kothare teaches a similar system (RF system 1 in Fig. 1) comprising a handpiece (2) including at least one electrode and a control console (4). The system may optionally include a second handpiece and an RF generator configured to drive the two handpiece simultaneously (e.g., at the same or different frequency and/or power and/or current), and/or may be configured to drive the two handpieces alternately (e.g., with a non-zero phase shift) ([0024]). Kothare teaches that electrodes may be operated “in phase (e.g., phase shift of about 0°) in conjunction with a ground pad located remotely from the target tissue, which may act to heat tissue deep beneath the surface of the skin (e.g., current may flow from each of the two handpieces to the remotely located ground pad) [or] [t]he two handpieces may be operated out of phase (e.g., phase shift of about 180°) which may act to heat shallow tissues near the surface of the skin (e.g., current may flow along more superficial tissue between the two handpieces)” ([0024]), thereby improving control over the depth of the tissue that is to be heated. It is well known in the art (as can be seen in Kothare) to provide RF signals applied simultaneously to the at least two individually-addressable treatment electrodes at different energies and properties (as claimed) in order to more specifically tailor the energy application to a tissue and achieve a desired result. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include wherein the different RF signals applied simultaneously to the at least two individually-addressable treatment electrodes comprise different pulse widths, different duty cycles, different RF frequencies and comprise RF signals of different phases as taught by Kothare. Doing so allows for more specifically tailored energy application to achieve a desired result, thereby increasing accuracy and improving control over the depth of the tissue that is to be heated ([0024]).
Regarding claim 36, Parmer discloses each and every limitation of the system according to claim 1, but is silent regarding wherein the source of RF energy comprises two or more individually-controllable RF energy sources, each of the individually controllable RF energy sources configured to operate at the same fundamental frequency, but the RF signals generated thereby can have different phases and amplitudes, and wherein the system comprises two or more treatment applicators each 
However, in the same field of endeavor, Kothare teaches a similar system (RF system 1 in Fig. 1) comprising a handpiece (2) including at least one electrode and a control console (4). The system may optionally include a second handpiece wherein in the dual-handpiece system, two electrosurgical generators may be used to separately drive each handpiece ([0024]). The controller for a dual-handpiece RF system is configured to drive the two handpiece simultaneously (e.g., at the same or different frequency and/or power and/or current), and/or may be configured to drive the two handpieces alternately (e.g., with a non-zero phase shift) ([0024]). Kothare teaches that electrodes may be operated “in phase (e.g., phase shift of about 0°) in conjunction with a ground pad located remotely from the target tissue, which may act to heat tissue deep beneath the surface of the skin (e.g., current may flow from each of the two handpieces to the remotely located ground pad) [or] [t]he two handpieces may be operated out of phase (e.g., phase shift of about 180°) which may act to heat shallow tissues near the surface of the skin (e.g., current may flow along more superficial tissue between the two handpieces)” ([0024]), thereby improving control over the depth of the tissue that is to be heated. It is well known in the art (as can be seen in Kothare) to provide RF signals applied simultaneously to electrodes at the same or different energies and properties (as claimed) in order to more specifically tailor the energy application to a tissue and achieve a desired result. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include wherein the source of RF energy comprises two or more individually-controllable RF energy sources, each of the individually controllable RF energy sources configured to operate at the same fundamental frequency, but the RF signals generated thereby can have different phases and amplitudes, and wherein the system comprises two or more treatment applicators each associated with one of the RF energy sources, wherein current amongst each of the two or more treatment applicators can be shared such that the two or more 
Further, it is noted in view of the combination of Parmer in view of Kothare, the two or more applicators can be disposed anywhere on the body, including on two or more distinct treatment regions of the body of the subject, and each of the two or more applicators would necessarily be capable of delivering a suitable amount of RF energy to any region, including to each of the distinct treatment regions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of McGill et al., (hereinafter ‘McGill’, U.S. PGPub. No. 2008/0091185). 
Regarding claim 11, Parmer discloses all of the limitation of the system according to claim 1. Parmer further discloses wherein the at least two individually-addressable treatment electrodes comprises at least two groups of individually-addressable treatment electrodes ([0073], “FIG. 5C shows a tip with multiple bipolar pairs”; see Fig. 5C for ‘four electrodes’ energy delivery element 30).
 Parmer is silent regarding wherein each treatment electrode in each of group of individually-addressable treatment electrodes have the same RF signal simultaneously applied thereto as the other treatment electrodes in the group and wherein each group of individually-addressable treatment electrodes are configured to have different RF signals applied simultaneously thereto.
However, in the same field of endeavor, McGill teaches a similar system (Figs. 13A-13B) comprising an electrode array (262) wherein each electrode in the array (262) is configured to energize separately such that any given pair of electrodes to form a circuit for treating tissue ([0121]). McGill teaches “[o]ne benefit of this configuration is that a single electrode array may form a number of patterns based on various combinations of pairs that may be formed in the array. The array may be able to provide a denser treatment or more uniform tissue heating. The treatment can deliver targeted therapy to key areas . 
Claims 12-14, 18, 21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Ingle et al., (hereinafter ‘Ingle’, U.S. Pat. 6,546,934). 
Regarding claims 12 and 13, Parmer discloses all of the limitation of the system according to claim 1, but fail to explicitly disclose wherein a second treatment applicator configured to be disposed in contact with a tissue surface spaced apart from the tissue surface to which the first treatment applicator is disposed comprises the at least one return electrode (claim 12) and wherein the second treatment applicator comprises a second plurality of treatment electrodes configured to be disposed in contact with the patient's tissue surface and to deliver RF energy thereto, wherein the second plurality of treatment electrodes comprise at least two individually-addressable treatment electrodes to which different RF signals can be applied (claim 13). 
However, in the same field of endeavor, Ingle teaches a similar system (Figs. 1-2F and 5-7) comprising a first and second treatment applicator (vaginal probe 42 and a bladder probe 44 in Fig. 5, electrode segment(s) 12 and 14), wherein the second treatment applicator configured to be disposed in contact with a tissue surface spaced apart from the tissue surface to which the first treatment applicator is disposed (see probes 42, 44 spaced apart in Fig. 6) comprises the at least one return electrode (col. 12, ll.66-67, “ RF power is applied uniformly across parallel plate electrodes 12, 14 to produce a current through tissue T”; col. 14, ll. 12-38, “electrode segments 12 a, 12 b, 12 c . . . , and 14 a, 14 b, 14 c . . . , 
Regarding claim 14, Parmer in view of Ingle teach each and every limitation of the system according to claim 13. In view of the prior modification of Parmer in view of Ingle, Ingle teaches wherein the controller (controller 22 in Fig. 1) is configured to activate only one of the individually-addressable treatment electrodes on each of the first and second treatment applicator at a given time (electrodes 12 and 14; col. 12, ll. 44-62, electrode segments are individually energized and can be provided with varying RF power). See rejection of claims 12-13 for obviousness rationale. 
Regarding claim 18, Parmer in view of Ingle teach each and every limitation of the system according to claim 12. Ingle further teaches wherein the second treatment applicator (see Figs. 1, 2E and 
Regarding claim 21, 
However, in the same field of endeavor, Ingle teaches a similar system (Figs. 1-2F and 5-7) comprising a first and second treatment applicator (vaginal probe 42 and a bladder probe 44 in Fig. 5, electrode segment(s) 12 and 14), wherein the second treatment applicator is configured to be disposed in contact with a tissue surface spaced apart from the tissue surface to which the first treatment applicator is disposed (see probes 42, 44 spaced apart in Fig. 6; it is noted that the second treatment applicator is capable of being disposed in contact with any tissue surface). The second treatment applicator further comprises a second plurality of treatment electrodes (plurality of electrodes 12 and 14; col. 14, ll. 12-38) configured to be disposed in contact with the patient's tissue surface (Fig. 6) and to deliver RF energy thereto (col. 12, ll. 44-62). This configuration is utilized in order to provide uniform heating and increased flexibility regarding the selective targeting of tissues between the electrodes (col. 14, ll. 1-38), thereby increasing control and accuracy of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include a second treatment applicator comprising a second plurality of treatment electrodes configured to be disposed in contact with the patient’s tissue surface and to deliver RF energy thereto as taught by Ingle in order to provide uniform heating and increased flexibility regarding the selective targeting of tissues between the electrodes (col. 14, ll. 1-38), thereby increasing control and accuracy of treatment.
Regarding claim 29, Parmer discloses each and every limitation of the system according to claim 28, but is silent regarding wherein a temperature of the circulating fluid is controlled by a temperature regulator such that a target tissue region disposed below the tissue surface is maintain a ta temperature in a range from about 42 ºC to about 47 ºC. 
However, in the same field of endeavor, Ingle teaches a similar system comprising a cooling mechanism comprising a circulating fluid (col. 12, ll. 29-43, “electrodes 12, 14 which engage the tissue are cooled by a cooling system 16”). Ingle teaches “a plastic housing 23 defines a flow path between a cooling inflow port 25 and a cooling outflow port 27, while heat transfer between the cooling fluid and the electrode surface is enhanced by a thermally conductive front plate 29” (col. 14, ll. 42-46). Further, “a controller 22 will typically include a computer program which directs the application of cooling flow and 
Parmer in view of Ingle are silent regarding during a treatment time in a range from about 10 minutes to about 30 minutes, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the treatment time as taught by Parmer in view of Ingle to range from about 10 minutes to about 30 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 30, 
However, in the same field of endeavor, Ingle teaches a similar system comprising a cooling mechanism (cooling lumen 318, coolant flow 316 in Fig. 13F) wherein the cooling fluid comprises water. Ingle teaches that “[i]t should at least be possible to maintain the housing below a maximum safe tissue temperature by using an adequate flow a cooling liquid such as water, and still further cooling may be possible” (col. 26, ll. 49-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fluid as taught by Parmer to include water as taught by Ingle. This modification would have merely comprised a simple substitution of one well known fluid for another in order to produce a predictable result, MPEP 2143(I)(B). 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Ingle as applied to claim 13 above, and further in view of Condie et al., (hereinafter ‘Condie’, U.S. PGPub. No. 2013/0296679).
Regarding claim 15, Parmer in view of Ingle teaches each and every limitation of the system according to claim 13, but are silent regarding wherein the controller is configured to determine the impedance between each of the at least two individually-addressable treatment electrodes of the first treatment applicator and each of the at least two individually-addressable treatment electrodes of the second treatment applicator.
However, in the same field of endeavor, Condie teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue” ([0026]). The control unit (14) further includes an impedance measurement module or signal processing unit (58) to measure one or more impedance characteristics between the electrodes of the medical device ([0033]). Condie further teaches “impedance measurements may be obtained by directing sufficient current from the radiofrequency generator 56 to one or more of the electrodes 34 of 
Regarding claim 16, Parmer in view of Ingle and Condie teach each and every limitation of the system according to claim 15, but are silent regarding wherein the controller is configured to determine the impedance between each of the at least two individually-addressable treatment electrodes of the first treatment applicator and each of the at least two individually-addressable treatment electrodes of the second treatment applicator by generating a sub-treatment threshold RF current there between prior to applying treatment RF signals to the first plurality of electrodes.
However, in the same field of endeavor, Condie further teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue” ([0026]). The control unit (14) further includes an impedance measurement module or signal processing unit (58) to measure one or more impedance characteristics between the electrodes of the medical device ([0033]). Condie further teaches “impedance measurements may be obtained by directing sufficient current from the radiofrequency generator 56 to one or more of the electrodes 34 of 
Regarding claim 17, Parmer in view of Ingle and Condie teach each and every limitation of the system according to claim 15, but are silent regarding wherein the controller is configured to determine the impedance between each of the at least two individually-addressable treatment electrodes of the first treatment applicator and each of the at least two individually-addressable treatment electrodes of the second treatment applicator while applying treatment RF signals to the first plurality of electrodes so as to determine when to terminate treatment by terminating the treatment RF signals.
However, in the same field of endeavor, Condie further teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of .
Claims 25, 27, 35 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Parmer in view of Parmer. 
Regarding claim 25, Parmer further discloses wherein each electrode is configured to deliver RF pulses exhibiting an energy per pulse in a range from about 10 J/cm2 to about 1000 J/cm2 ([0129], “FIGS. 20A-20C all indicate the treatment level to be applied (90 Joules/cm2 in this example), as well as the remaining tip pulses to be applied (100 in this example)”). Parmer also discloses that parameters of the pulses may be selected or modified ([0129]) and “the user may use a touch screen to begin using the 
 Parmer is silent regarding wherein the RF signal has a pulse width less than about 500 ms, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pulse width as taught by Parmer to less than about 500 ms since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 27, Parmer discloses each and every limitation of the system according to claim 26, but is silent regarding wherein each electrode is configured to deliver RF power in a range from about 1 W/cm2 to about 5 W/cm2 and wherein the RF signal has a pulse width greater than about 1 second.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the RF power and RF signal pulse width as taught by Parmer to deliver RF power in a range from about 1 W/cm2 to about 5 W/cm2 and wherein the RF signal has a pulse width greater than about 1 second since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 35, 
Parmer is silent regarding wherein the controller is further configured to increase the power of the treatment RF signals applied to electrodes on a side of the applicator opposed to the side of the applicator exhibiting the lowest temperature.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Parmer to include wherein the controller is further configured to increase the power of the treatment RF signals applied to electrodes on a side of the applicator opposed to the side of the applicator exhibiting the lowest temperature, as Parmer teaches “the output for these sensors (i.e. thermal sensors) is used by a controller to control the delivery of RF power, which can also control temperature and power” ([0077]). As stated above, various process variables, such as power, “can be controlled and varied in accordance with tissue temperature, as monitored at multiple sites on contacting exterior surface 34” ([0078]). Therefore, it is contemplated that the controller is further configured to increase the power of the treatment RF signals applied to electrodes on a side of the applicator opposed to the side of the applicator exhibiting the lowest temperature as taught by Parmer in order to maintain the temperature within a temperature limit ([0080]), thereby increasing control. Further, this modification would have merely comprised combining prior art elements according to known methods to yield predictable results, MPEP 2143(I)(A). 
Regarding claim 37, Parmer discloses a system for treating a patient's skin (Figs. 1-5; abstract, [0004]), comprising: a source of RF energy ([0075], RF power generator and RF power source); a treatment applicator comprising a treatment electrode configured to be disposed in contact with a surface of a patient' s tissue and to deliver RF energy thereto ([0011]; [0014]-[0015]; [0030], “The energy delivery element may have at least one RF electrode (e.g., four electrodes)”; [0073], RF electrodes can be monopolar or bipolar, [0085]; see Figs. 5A-5C for energy delivery element 30); at least one return electrode ([0014]; [0073], return electrode which can be in a form of a conductive pad); a cooling mechanism for cooling the tissue surface in contact with the electrodes ([0028]; [0070], cooling lumen 54, cooling fluid 32, nozzles 56; [0090]-[0091], the tip has the capability both to cool the surface epithelium and to heat the underlying tissue…the surface of the cooled treatment tip cools the surface of the mucosal 
Parmer further discloses the RF signal having a user selectable pulse duration ([0129]-[0130]; Figs. 20A-20C), wherein “in some variations these parameters (the treatment level and the pulses applied to treat) may be selected or modified by pressing the “settings” button 2009 and altering or inputting the values” ([0129]), thereby producing a desired treatment effect. Parmer is silent regarding the RF signal having a pulse duration that selectively heats septae within fat tissue while substantially avoiding conduction of heat into adjacent tissue, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the RF signal as taught by Parmer to have any user desired pulse duration as taught by Parmer, including to selectively heats septae within fat tissue while substantially avoiding conduction of heat into adjacent tissue, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 38, Parmer in view of Parmer teach each and every limitation of the system according to claim 37. Parmer further discloses wherein the treatment electrode is configured to deliver RF pulses exhibiting an energy per pulse in a range from about 10 J/cm2 to about 500 J/cm2 ([0129], “FIGS. 20A-20C all indicate the treatment level to be applied (90 Joules/cm2 in this example), as well as the remaining tip pulses to be applied (100 in this example)”). Parmer also discloses that parameters of the pulses may be selected or modified ([0129]) and “the user may use a touch screen to begin using the 
 Parmer is silent regarding wherein the RF signal has a pulse width less than about 500 ms, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pulse width as taught by Parmer to less than about 500 ms since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 39, Parmer in view of Parmer teach each and every limitation of the system according to claim 37. In view of the prior modification of Parmer in view of Parmer, Parmer teaches wherein the controller is further configured to adjust the RF signals provided to the plurality of electrodes ([0129]-[0130]; Figs. 20A-20C), wherein “in some variations these parameters (the treatment level and the pulses applied to treat) may be selected or modified by pressing the “settings” button 2009 and altering or inputting the values” ([0129]), thereby producing a desired treatment effect. Further, Parmer teaches that the “[c]ircuitry, software and feedback to controller result in full process control and are used to change power, the duty cycle, monopolar or bipolar energy delivery… and can also determine when the process is completed through time, temperature and/or impedance” ([0078]). 
Parmer is silent regarding such that second treatment RF signals are simultaneously provided to each of the plurality of electrodes, wherein the second RF signals comprise a lower RF power and longer pulse width relative to the RF treatment signals for selectively heating the septae. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the RF signals as taught by Parmer to have any user desired pulse duration as taught by Parmer, including second treatment RF signals are simultaneously provided to each of the plurality of electrodes, wherein the second RF signals comprise a lower RF power and longer pulse width relative to the RF treatment signals for selectively heating the septae. This modification would have merely comprised combining prior art elements according to known methods to yield predictable results, . In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 40, Parmer in view of Parmer teach each and every limitation of the system according to claim 37. Parmer further discloses wherein the second RF treatment signals are configured to at least one of reduce skin laxity and cause lipolysis ([0010]; [0027]; [0087]-[0088]).
Regarding claim 41, Parmer in view of Parmer teach each and every limitation of the system according to claim 40, but is silent regarding wherein each electrode subject to the second RF treatment signals simultaneously delivers RF power in a range from about 1 W/cm2 to about 5 W/cm2, wherein the RF signal has a pulse width greater than about 1 second.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the RF power and RF signal pulse width as taught by Parmer in view of Parmer to deliver RF power in a range from about 1 W/cm2 to about 5 W/cm2, wherein the RF signal has a pulse width greater than about 1 second since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794